Interim Decision #2148

MATTER OF CONTINENTAL GRAIN COMPANY
In Visa Petition Proceedings
OMA—N,943

Decided by District Director May 8, 1972
An intervening temporary stay in the United States as a nonimmigrant trainee
in pursuit of further training related to his qualifying employment under the
auspices of the petitioner is not regarded as interruptive of the concept that
the beneficiary "has been employed" abroad "continuously for one year" by a
foreign subsidiary of the petitioning firm "immediately preceding the time of
his application for admission into the United States" within the meaning of
section 101(a)(15)(L) of the Immigration and Nationality Act, as amended.
Hence, where immediately following such training in the United States the
beneficiary has been employed by the foreign subsidiary in a qualifying
capacity for more than the past 7 months, and immediately preceding such
training he was so employed for over 5 months, he has met the one-year
continuous employment requirement of section 101(a)(15)(L) of the Act.
ATTORNEY OR REPRESENTATIVE: William H. Jaquith
Director of Management Employment
Continental Grain Company
2 Broadway
New York, New York 10004

The petitioner desires to bring the beneficiary to the United
States temporarily to serve in the capacity of grain merchandiser
at Des Moines, Iowa. The beneficiary has been employed by
Continental Grain Company (Canada) Ltd. since May 27, 1968 as a
grain merchandiser. The Canadian concern is a subsidiary of the
United States concern, a Delaware corporation.
Section 101(a)(15)(L) of the Immigration and Nationality Act, as
amended by the Act of April 7, 1970, also known as P.L. 91-225 (84
Stat. 116), classifies the following as a nonimmigrant:
An alien who, immediately preceding the time of his application for admission
into the United States, has been employed continuously for one year by a firm or
corporation or other legal entity or an affiliate or subsidiary thereof and who
seeks to enter the United States temporarily in order to continue to render his
services to the same employer or a subsidiary Or affiliate thereof in a capacity that
is managerial, executive, or involves specialized hnowledgn, and the a lien spouse
and minor children of any alien if accompanying him or following to join him.

140

Interim Decision #2148
The beneficiary's employment with the petitioner's Canadian
subsidiary was in a capacity requiring specialized knowledge
regarding marketing conditions, trading techniques, and transportation rates, as well as the company's policies and financial
program. The duties for which his services are now sought include
purchases of U.S. origin grain for further sale abroad and will also
be in a capacity requiring the specialized knowledge contemplated
by section 101(aX15XL).
The beneficiary, from June 1, 1969 to October 1, 1971, received
specialized training in the United States regarding world -wide
aspects of origination and distribution of grain. During this period
he was a trainee pursuant to section 101(a)(15)(H)(iii) of the Act.
His employment under consideration, then, consists of the following:
1. May 27, 1968 to May 31, 1969: somewhat over one year with Continental Grain
Co. (Canada), Ltd.
2. June 1, 1969 to October 1, 1971: twenty-eight months training in the United
States; and
3. October 2, 1971 to date: seven months with Continental Grain Co. (Canada),
Ltd.

The issue before us is whether the above employment satisfies
the statutory requirement that he is "an alien who, immediately
preceding the time of his application for admission into the United

States, has been employed continuously for one year by a firm ..."
(Emphasis supplied.) A review of available published precedent
decisions has not disclosed a case ruling on the issue. We will,
therefore, turn to the legislative history.
H.R. Report No. 851, 91st Cong., 1st Sess., by the Committee on
the Judiciary, cited the broad purpose of the then-proposed legislation, now enacted as section 101(a)(15)(L) of the Immigration and
Nationality Act, as "to facilitate the entry into the United States
of certain classes of nonimmigrant aliens."
More specifically, the Committee, at page 3 of the report, stated:

The testimony of witnesses clearly establishes that existing law restricts and
inhibits the ability of international companies to bring into the United States
foreign nationals with management, professional and specialist skills and
thereby enable American business to maintain and improve the management
effectiveness of international companies to expand U.S. exports and to be
competitive in overseas markets.
Existing nonimmigrant provisions of the Immigration and Nationality Act
offer little or no relief in the transfer of executive personnel since such entries
are also limited to specific positions which are temporary in nature. Consequently, visas must be denied to alien executive personnel who are transferred
to the United States to continue employment with a domestic corporation or
firm, or a domestic affiliate or subsidiary of a foreign corporation.
This interchange of personnel is important since it offers an opportunity for
an individual to advance within the worldwide organizations without regard to

141

Interim Decision #2148
nationality, it enables foreign nationals to learn American management techniques by placing them in key positions in the United States and thus more
effectively manage the affiliate operations of U.S. companies when they return
overseas. Experience has demonstrated that a real contribution in the conduct
of international business results from the cross-fertilization of ideas through the
use of special skills of personnel of different nationalities.

Page 5 of the report added:
This amendment would help eliminate problems now faced by American
companies having offices abroad in transferring key personnel freely within the
organization. This proposal would meet the objective of American industry
which has been seriously hampered in transferring personnel, particularly from
Canada.
Testimony before the committee established that the present immigration law
and its administration have restricted the exchange and development of managerial personnel from other nations vital to American companies competing in
modern-day world trade. Executives of American companies detailed for assignments in foreign branch offices, or subsidiaries and affiliate companies abroad,
find little difficulty in being admitted to foreign countries as nonimmigrants for
duty tours of several years duration. Such intracompany transfers have contributed immeasurably to the growth of American enterprise throughout the world
and to the international trade of the United States.

In the case now before us, the beneficiary was employed abroad
by the petitioner's subsidiary in a qualifying capacity for more
than the required "one year". He now seeks to enter the United
States temporarily to continue his services in a qualifying capacity. However, within the past twelve months the beneficiary has
spent over four months in the United States. Does this disqualify
him under the "immediately preceding" provision of the statute?
It is our conclusion that the beneficiary's period of training
within the United States, during which time he was in the United
States lawfully in pursuit of further training related to his qualifying employment, should not be regarded as interruptive of the
concept that he "has been employed continuously for one year by
. .. the same employer or a subsidiary thereof" within the meaning
of section 101(a)(15)(L). Such an interpretation, we believe, is
consistent with the purpose and intent of this legislation as

indicated in the above-cited legislative history. Accordingly, we
find that the beneficiary's employment with the petitioner's subsidiary in a capacity requiring specialized knowledge for the
seven-month period since October 2, 1971, together with his well
over five months' employment with that subsidiary during the
period immediately preceding his last admission to the United
States as a trainee, meets that requirement. It is also concluded
that the beneficiary is otherwise qualified for classification under
section 101(a)(15XL) of the Act.
It is orderod that the petition be and hereby is granted.

142

